Citation Nr: 1203388	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1943 to August 1946.  During that time, he was bomber pilot.  He also had extensive subsequent service in the National Guard, and the evidence strongly suggests that he is a military retiree.  During his time in the National Guard, he was assigned to artillery units.

This case was previously before the Board of Veterans' Appeals (Board) in November 2009 and January 2011.  Each time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for a hearing loss disability and tinnitus.  Thereafter, the case was returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral sensorineural hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

2.  Tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.



CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2005, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment records; records reflecting the Veteran's VA treatment from November 1987 to March 2007; and the transcript of a June 2007 hearing held at the RO before a VA Decision Review Officer.  

In July 2005 and May 2010, VA examined the Veteran to determine the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the Veteran's medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  To date, however, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a). 

Service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disabilities, such as a sensorineural hearing loss, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his June 2007 hearing before a VA Decision Review Officer, the Veteran testified that he sustained extensive noise exposure as an active duty bomber pilot and in National Guard artillery units.  He stated that he was not afforded hearing protection and that the cockpit of his airplane was not pressurized.  He suggested that he noticed the initial manifestations of his hearing loss during service and, therefore, maintained that service connection was warranted for a hearing loss disability and for tinnitus.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report his that he began to have difficulty hearing in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the record discloses that the Veteran was bomber pilot during World War II and that he had subsequent service in National Guard artillery units.  As such, it is reasonable to believe that he had extensive noise exposure.  However, noise exposure, by itself, is not a disability and does not mean that the individual sustaining such exposure will necessarily develop a hearing loss disability.  In this regard, the Veteran's service treatment records are negative for any complaints or clinical findings of tinnitus or a hearing loss disability of any kind.  Multiple hearing tests, performed during examinations from July 1946 through January 1958, show that the Veteran's hearing acuity for the whispered and/or spoken voices was normal at 15/15, bilaterally.  During audiometric testing in May 1958, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
5 (15)
10 (15)
LEFT
5 (20)
0 (10)
-5 (5)
5 (10)
5 (10)

Although speech audiometry was not performed, the puretone thresholds were within normal limits for VA purposes and were consistent with the results of the previous hearing tests.   

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

From August 1958 to September 1961, the Veteran reported that to the best of his knowledge and belief there had been no change in his physical examination since that performed in May 1958.  He stated that he had not been treated by any health care practitioners and considered himself medically able to perform his military duties.  Indeed, when examined in July 1962, he responded in the negative, when asked if he then had, or had ever had, ear, nose, or throat trouble.  Moreover, his ears and eardrums were found to be clinically normal, and hearing acuity for the whispered voice was normal at 15/15.  

From October 1963 to September 1965, the Veteran continued to report that he had not been treated by any health care practitioners and considered himself medically able to perform his military duties.  

Not only did the Veteran deny the presence of a hearing loss disability or tinnitus in service, he denied any hearing problems during VA treatment in March 2002.  Indeed, at that time, his ears, nose, and throat were found to be grossly normal. 

A chronic, identifiable hearing loss disability was not clinically reported until February 2003, when he was found to have a bilateral sensorineural hearing loss.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
60
65
LEFT
45
45
60
65
70

Speech audiometry revealed speech discrimination of 72 percent in the right ear and 76 percent in the left ear.  

The test results confirmed the presence of a current hearing loss disability, however, the Veteran denied the presence or persistent ringing or noise in his ears, and the examiner found that tinnitus was not present.  The examiner did note the Veteran's history of noise exposure in service, as well as after service as a tool and dye maker and opined that on the basis of the test results and the Veteran's reported history, it was more likely than not that a component of the Veteran's hearing loss was the result of acoustic trauma sustained on active duty.  Thereafter; VA issued the Veteran hearing aids, and in July 2005 and May 2010, the Veteran underwent a comprehensive audiologic examination to determine the nature and etiology of his hearing loss disability.  

Audiometric testing performed during the July 2005 VA examination confirmed the presence of a bilateral sensorineural hearing loss disability for VA purposes.  The Veteran reported the onset of hearing loss 10 to 15 years earlier and that he had been initially fit of hearing aids in 2002.  The history of his military noise exposure as a pilot and in artillery units was noted.  The Veteran also reported a history of buzzing and ringing in his ears back to his initial period of active duty.  The examiner stated that the most likely cause of the Veteran's hearing loss disability and tinnitus was presbycusis.  Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age [] and diabetes."  Godfrey v. Brown, 8 Vet. App. 113, 120 (1995).  

Not only was the VA examiner's opinion based on an interview and examination of the Veteran, it was based on a review of the Veteran's claims file. However, such opinion conflicted with that of the February 2003 VA examiner.  Therefore, the Veteran was reexamined by VA to resolve that conflict.  

Audiometric testing performed during the May 2010 VA examination also confirmed the presence of a bilateral sensorineural hearing loss disability for VA purposes.  In addition, the Veteran reported a five to eight year history of tinnitus.  However, following the examination, the examiner concluded that the Veteran's hearing loss disability and tinnitus were not the result of his noise exposure during active duty.  Rather, he concluded that the Veteran's hearing loss disability was the result of presbycusis at the age of 89 years.  The examiner also noted that presbycusis was the most prevalent cause of tinnitus, followed by noise exposure.  Not only were those conclusions based on an interview with and examination of the Veteran, they were based on a thorough review of the Veteran's claims file, as well as a review of the recent medical literature.  Nevertheless, the VA examiner did not have the actual report of the February 2003 audiometric testing for his review.  Therefore, the case was remanded to obtain that report.

Following the receipt of the report of the February 2003 VA audiometric testing, the May 2010 examiner again reviewed the Veteran's claims file.  He confirmed and continued his prior opinion that the Veteran's hearing loss disability and tinnitus were not the result of his noise exposure during active duty.  In so concluding, he further noted that any hearing loss the Veteran may have had during service was only temporary in nature.  In this regard, the examiner reported that research studies had shown that hazardous noise had an immediate effect on hearing, rather than a delayed onset as the Veteran had experienced.  In addition, he noted that such hearing loss was not progressive or cumulative.  Similarly, he found that any tinnitus experienced by the Veteran in service was temporary in nature.  

In light of the foregoing discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a hearing loss disability or for tinnitus.  Although the Veteran has current diagnoses of each disorder, there were no manifestations of a chronic identifiable hearing loss disability or tinnitus in service or component objective evidence to substantiate his claims of continuing symptomatology since service.  In this regard, the Board finds that the nexus opinion of the February 2003 VA health care provider is outweighed by those of the July 2005 and May 2010 VA examiners.  The thoroughness of the VA examinations, reviews of the claims file, and the review of the recent medical literature permitted the VA examiners to render opinions which were better informed than that of the February 2003 VA health care provider.  

Inasmuch as the preponderance of the evidence is against a finding of hearing loss disability or tinnitus in service or of a nexus between either of those disabilities and service, the Board concludes that the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted for either a hearing loss disability or tinnitus, and the appeal is denied.

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


